Title: Saturday December 1st. 1787.
From: Adams, John Quincy
To: 


       I dined at Mr. White’s; after dinner I went to Mr. Shaw’s, stay’d about an hour, and just before Sun-set, departed for Newbury-Port. I got into the town just as the clock struck seven. Pass’d the evening with Putnam; and came home at about 9. I found Dr. Kilham, at home: he return’d from Boston on Thursday; and although his conduct during the late session of the general court, upon the subject of the proposed continental constitution, has not met with the approbation of his constituents in general, yet I think he is very much to be applauded for that independance of spirit, which disdains to sacrifice, a sentiment, to the breath of popularity. But men are too apt to suspect the motives of those with whom they differ in sentiment, and although in this Country religious bigotry is almost entirely done away, yet the same principle, in another garb, appears in all our political manoeuvres.
      